      Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 1 of 21 Page ID #:15



 1   NICOLA T. HANNA
     United States Attorney
                                                              4/15/2020
 2   BENJAMIN R. BARRON
     Assistant United States Attorney                              eva
 3   Chief, Santa Ana Branch Office
     GREGORY W. STAPLES
 4   Assistant United States Attorney
     California State Bar No. 155505
 5        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
 6        Telephone: (714) 338-3500
          Facsimile: (714) 338-3523
 7        Email: Greg.Staples@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
                               UNITED STATES DISTRICT COURT
10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                 8:20-cr-00052-JLS
12
                  Plaintiff,
13                                             PLEA AGREEMENT
                       v.
14
     KENT R.E. WHITNEY,
15
                  Defendant.
16

17
             1.   This constitutes the plea agreement between Kent R.E.
18
     Whitney (“defendant”) and the United States Attorney’s Office for the
19
     Central District of California (the “USAO”) in the above-captioned
20
     case.    This agreement is limited to the USAO and cannot bind any
21
     other federal, state, local, or foreign prosecuting, enforcement,
22
     administrative, or regulatory authorities.
23
                                 DEFENDANT’S OBLIGATIONS
24
             2.   Defendant agrees to:
25
                  a.   Give up the right to indictment by a grand jury and,
26
     at the earliest opportunity requested by the USAO and provided by the
27
     Court, appear and plead guilty to a two-count information in the form
28
      Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 2 of 21 Page ID #:16



 1   attached to this agreement as Exhibit A or a substantially similar

 2   form, which charges defendant with mail fraud in violation of 18

 3   U.S.C. § 1341, and filing of a false tax return in violation of 26

 4   U.S.C. § 7206(1).

 5              b.    Not contest facts agreed to in this agreement.

 6              c.    Abide by all agreements regarding sentencing contained

 7   in this agreement.

 8              d.    Appear for all court appearances, surrender as ordered

 9   for service of sentence, obey all conditions of any bond, and obey

10   any other ongoing court order in this matter.

11              e.    Not commit any crime; however, offenses that would be

12   excluded for sentencing purposes under United States Sentencing

13   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

14   within the scope of this agreement.

15              f.    Be truthful at all times with the United States

16   Probation and Pretrial Services Office and the Court.

17              g.    Pay the applicable special assessments at or before

18   the time of sentencing unless defendant has demonstrated a lack of

19   ability to pay such assessments.

20        3.    Defendant agrees to cooperate with the Internal Revenue

21   Service in the determination of defendant’s tax liability for 2017

22   and 2018. Defendant agrees that:

23        a.    Defendant will file, prior to the time of sentencing,

24   amended returns for the years subject to the above admissions,

25   correctly reporting unreported income; will, if requested to do so by

26   the Internal Revenue Service, provide the Internal Revenue Service

27   with information regarding the years covered by the returns; pay any

28   taxes due on a schedule to be determined by the Court and Probation

                                           2
      Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 3 of 21 Page ID #:17



 1   as a condition of supervised release; and will thereafter promptly

 2   pay to the Fiscal Clerk of the Court all additional taxes and all

 3   penalties and interest thereafter determined by the Internal Revenue

 4   Service to be owing as a result of any computational error(s).

 5   Payments may be made to the Clerk, United States District Court,

 6   Fiscal Department, 255 East Temple Street, Room 1178, Los Angeles,

 7   California 90012.

 8        b.      Nothing in this agreement forecloses or limits the ability

 9   of the Internal Revenue Service to examine and make adjustments to

10   defendant’s returns after they are filed.

11        c.      Defendant will not, after filing the returns, file any

12   claim for refund of taxes, penalties, or interest for amounts

13   attributable to the returns filed in connection with this plea

14   agreement.

15        d.      Defendant is liable for the fraud penalty imposed by the

16   Internal Revenue Code, 26 U.S.C. § 6663, on the understatements of

17   tax liability for 2017 and 2018.

18        e.      Defendant gives up any and all objections that could be

19   asserted to the Examination Division of the Internal Revenue Service

20   receiving materials or information obtained during the criminal

21   investigation of this matter, including materials and information

22   obtained through grand jury subpoenas.

23        f.      Defendant will sign closing agreements with the Internal

24   Revenue Service contemporaneously with the signing of this plea

25   agreement, permitting the Internal Revenue Service to assess and

26   collect the total sum of $393,704 for the defendant’s tax years 2017

27   and 2018, respectively), which comprises the tax liabilities on the

28   tax liabilities, as provided by law.

                                           3
      Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 4 of 21 Page ID #:18



 1                              THE USAO’S OBLIGATIONS

 2        4.     The USAO agrees to:

 3               a.   Not contest facts agreed to in this agreement.

 4               b.   Abide by all agreements regarding sentencing contained

 5   in this agreement.

 6               c.   At the time of sentencing, provided that defendant

 7   demonstrates an acceptance of responsibility for the offenses up to

 8   and including the time of sentencing, recommend a two-level reduction

 9   in the applicable Sentencing Guidelines offense level, pursuant to

10   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

11   additional one-level reduction if available under that section.

12               d.   Recommend that defendant be sentenced to a term of

13   imprisonment no higher than the low end of the applicable Sentencing

14   Guidelines range, provided that the offense level used by the Court

15   to determine that range is 32 or higher and provided that the Court

16   does not depart downward in offense level or criminal history

17   category.   For purposes of this agreement, the low end of the

18   Sentencing Guidelines range is that defined by the Sentencing Table

19   in U.S.S.G. Chapter 5, Part A.

20                              NATURE OF THE OFFENSES

21        5.     Defendant understands that for defendant to be guilty of
22   the crime charged in count one, that is, mail fraud, in violation of
23   Title 18, United States Code, Section 1341, the following must be
24   true: (1) defendant made up or knowingly participated in a scheme or
25   plan for obtaining money or property by making false promises or
26   statements; (2) defendant knew that the promises or statements were
27   false; (3) the promises or statements were material, that is they
28   would reasonably influence a person to part with money or property;

                                           4
      Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 5 of 21 Page ID #:19



 1   (4) defendant acted with the intent to defraud; and (5) the defendant

 2   used, or caused to be used, the mails to carry out or attempt to

 3   carry out an essential part of the scheme.         Defendant admits that

 4   defendant is, in fact, guilty of this offense as described in count

 5   one of the information.

 6        6.    For defendant to be guilty of the crime charged in count

 7   two, that is, filing a false tax return, in violation of Title 26,

 8   United States Code, Section 7206(1), the following must be true: (1)

 9   defendant signed and filed a tax return for the years 2017 and 2018

10   that he knew contained false information as to a material matter; (2)

11   the return contained a written declaration that it was being signed

12   subject to the penalties of perjury; and (3) in filing the false tax

13   return, the defendant acted willfully.        Defendant admits that

14   defendant is, in fact, guilty of this offense as described in count

15   two of the information.

16                            PENALTIES AND RESTITUTION

17        7.    Defendant understands that the statutory maximum sentence
18   that the Court can impose for a violation of Title 18, United States
19   Code, Section 1341, is: 20 years of imprisonment; a 3-year period of
20   supervised release; a fine of $250,000 or twice the gross gain or
21   gross loss resulting from the offense, whichever is greatest; and a
22   mandatory special assessment of $100.
23        8.    Defendant understands that the statutory maximum sentence
24   that the Court can impose for violating Title 26, United States Code,
25   Section 7206(1), is: 3 years’ imprisonment; a one-year period of
26   supervised release; a fine of $100,000; and a mandatory special
27   assessment of $100.
28

                                           5
      Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 6 of 21 Page ID #:20



 1        9.    Defendant understands, therefore, that the total maximum

 2   sentence for all offenses to which defendant is pleading guilty is:

 3   23 years imprisonment; a 3-year period of supervised release; a fine

 4   of $350,000 or twice the gross gain or gross loss resulting from the

 5   offenses, whichever is greatest; and a mandatory special assessment

 6   of $200.

 7        10.   Defendant understands that defendant will be required to

 8   pay full restitution to the victim(s) of the offenses to which

 9   defendant is pleading guilty.       Defendant agrees that, in return for

10   the USAO’s compliance with its obligations under this agreement, the

11   Court may order restitution to persons other than the victim(s) of

12   the offenses to which defendant is pleading guilty and in amounts

13   greater than those alleged in the counts to which defendant is

14   pleading guilty.    In particular, defendant agrees that the Court may

15   order restitution to any victim of any of the following for any

16   losses suffered by that victim as a result: (a) any relevant conduct,

17   as defined in U.S.S.G. § 1B1.3, in connection with the offenses to

18   which defendant is pleading guilty; and (b) any charges not

19   prosecuted pursuant to this agreement as well as all relevant

20   conduct, as defined in U.S.S.G. § 1B1.3, in connection with those

21   charges.   The parties currently believe that the applicable amount of

22   restitution is approximately $22,800,000, but recognize and agree

23   that this amount could change based on facts that come to the

24   attention of the parties prior to sentencing.

25        11.   Defendant understands and agrees that the Court: (a) may

26   order defendant to pay restitution in the form of any additional

27   taxes, interest, and penalties that defendant owes to the United

28   States based upon the count of conviction and any relevant conduct;

                                           6
      Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 7 of 21 Page ID #:21



 1   and (b) must order defendant to pay the costs of prosecution, which

 2   may be in addition to the statutory maximum fine stated above.

 3        12.   Defendant understands that supervised release is a period

 4   of time following imprisonment during which defendant will be subject

 5   to various restrictions and requirements.         Defendant understands that

 6   if defendant violates one or more of the conditions of any supervised

 7   release imposed, defendant may be returned to prison for all or part

 8   of the term of supervised release authorized by statute for the

 9   offense that resulted in the term of supervised release, which could

10   result in defendant serving a total term of imprisonment greater than

11   the statutory maximum stated above.

12        13.   Defendant understands that, by pleading guilty, defendant

13   may be giving up valuable government benefits and valuable civic

14   rights, such as the right to vote, the right to possess a firearm,

15   the right to hold office, and the right to serve on a jury. Defendant

16   understands that he is pleading guilty to a felony and that it is a

17   federal crime for a convicted felon to possess a firearm or

18   ammunition.   Defendant understands that the convictions in this case

19   may also subject defendant to various other collateral consequences,

20   including but not limited to revocation of probation, parole, or

21   supervised release in another case and suspension or revocation of a

22   professional license.     Defendant understands that unanticipated

23   collateral consequences will not serve as grounds to withdraw

24   defendant’s guilty pleas.

25        14.   Defendant and his counsel have discussed the fact that, and

26   defendant understands that, if defendant is not a United States

27   citizen, the convictions in this case makes it practically inevitable

28   and a virtual certainty that defendant will be removed or deported

                                           7
      Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 8 of 21 Page ID #:22



 1   from the United States.      Defendant may also be denied United States

 2   citizenship and admission to the United States in the future.

 3   Defendant understands that while there may be arguments that

 4   defendant can raise in immigration proceedings to avoid or delay

 5   removal, removal is presumptively mandatory and a virtual certainty

 6   in this case.    Defendant further understands that removal and

 7   immigration consequences are the subject of a separate proceeding and

 8   that no one, including his attorney or the Court, can predict to an

 9   absolute certainty the effect of his convictions on his immigration

10   status.    Defendant nevertheless affirms that he wants to plead guilty

11   regardless of any immigration consequences that his pleas may entail,

12   even if the consequence is automatic removal from the United States.

13        15.    Defendant understands that, if defendant is not a United

14   States citizen, the felony convictions in this case may subject

15   defendant to: removal, also known as deportation, which may, under

16   some circumstances, be mandatory; denial of citizenship; and denial

17   of admission to the United States in the future.          The Court cannot,

18   and defendant’s attorney also may not be able to, advise defendant

19   fully regarding the immigration consequences of the felony

20   convictions in this case.      Defendant understands that unexpected

21   immigration consequences will not serve as grounds to withdraw

22   defendant’s guilty pleas.

23                                   FACTUAL BASIS

24        16.    Defendant admits that defendant is, in fact, guilty of the
25   offenses to which defendant is agreeing to plead guilty.            Defendant
26   and the USAO agree to the statement of facts provided below and agree
27   that this statement of facts is sufficient to support pleas of guilty
28   to the charges described in this agreement and to establish the

                                           8
      Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 9 of 21 Page ID #:23



 1   Sentencing Guidelines factors set forth in paragraph 18 below but is

 2   not meant to be a complete recitation of all facts relevant to the

 3   underlying criminal conduct or all facts known to either party that

 4   relate to that conduct.

 5        Count One – Mail Fraud

 6              Beginning in or about September 2104 and continuing to on
 7        or about April 4, 2019, defendant engaged in a scheme to defraud
 8        investors through the Church of the Healthy Self (“CHS”) and
 9        related entities.     CHS is a Texas non-profit corporation formed
10        on September 11, 2014.      CHS Asset Management, Inc. (“CHS AM”),
11        is a Texas for-profit corporation formed on September 20, 2017.
12        CHS and CHS AM were founded by defendant and they were operated
13        by defendant out of a strip mall in Westminster, California.
14        Defendant also claimed to be the Pastor for CHS.           At the
15        direction of defendant, representatives of CHS appeared on
16        television and in live seminars at CHS offices in Westminster,
17        California, soliciting investments in CHS Trust, the investment
18        arm of CHS.    Recordings of these appearances were often uploaded
19        to YouTube.    In these appearances, CHS representatives, at the
20        direction of defendant, made the following claims: (1) that CHS
21        Trust guaranteed an annual rate of return of 12%; (2) guaranteed
22        return of principal with no risk because the investments were
23        backed by the FDIC and SIPC (Securities Investor Protection
24        Program); (3) that in the past five years the worst return CHS
25        realized was a 1.5% profit for the month of January 2015; (5)
26        that the traders used by CHS had not lost money in 15 years; and
27        (6) that CHS was audited by KPMG.
28

                                           9
     Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 10 of 21 Page ID #:24



 1               At the time these statements were made, defendant knew the

 2       statements were false or misleading.         CHS did not produce a 12%

 3       annual return; despite millions of dollars deposited from CHS

 4       investors, little investor money went into any trading accounts

 5       in 2018; CHS AM was not formed until 2017, thus the statements

 6       regarding the investment performance over the past five years

 7       and fifteen years were misleading; and CHS was not audited by

 8       KPMG.

 9               In reliance on the statements made by CHS representatives

10       during television appearances, live seminars, and sales calls

11       from CHS employees, victims sent more than $33 million to CHS

12       from 2014 to 2019.      As part of the scheme, defendant directed

13       that monthly statements of account be sent to victims that

14       contained false reports of investment returns to lull victims

15       into believing their money had been invested and was generating

16       returns consistent with the claims made by CHS representatives.

17               In furtherance of the scheme, on March 2, 2019, defendant

18       caused the mailing of a monthly statement from CHS Trust to

19       victim V.D. that contained false entries showing a return on

20       investment.

21       Count Two – Filing False Tax Return

22               Between at least 2017 and 2018, defendant knowingly and
23       willfully caused false tax returns to be signed and filed that
24       did not report income defendant had received from The Church for
25       the Healthy Self.      Specifically, on or around November 15, 2019,
26       defendant knowingly and willfully caused the signing and filing,
27       under penalty of perjury, an IRS Form 1040 which reported that
28       his total income for the tax year 2018 was $17,539, when in

                                          10
     Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 11 of 21 Page ID #:25



 1        fact, as defendant knew, his true income was substantially

 2        higher.    Defendant’s true income for tax year 2018 was $452,872,

 3        which included $435,333 obtained as a result of his fraud,

 4        resulting in a tax loss of $130,808.

 5                                SENTENCING FACTORS

 6        17.   Defendant understands that in determining defendant’s
 7   sentence the Court is required to calculate the applicable Sentencing
 8   Guidelines range and to consider that range, possible departures
 9   under the Sentencing Guidelines, and the other sentencing factors set
10   forth in 18 U.S.C. § 3553(a).      Defendant understands that the
11   Sentencing Guidelines are advisory only, that defendant cannot have
12   any expectation of receiving a sentence within the calculated
13   Sentencing Guidelines range, and that after considering the
14   Sentencing Guidelines and the other § 3553(a) factors, the Court will
15   be free to exercise its discretion to impose any sentence it finds
16   appropriate up to the maximum set by statute for the crimes of
17   conviction.
18        18.   Defendant and the USAO agree to the following applicable
19   Sentencing Guidelines factors:
20        Mail Fraud
21     Base Offense Level:                       7       U.S.S.G. § 2B1.1(a)(1)
22     Specific Offense
       Characteristics
23
       Loss > $9.5 million                      20    U.S.S.G. §2B1.1(b)(1)(K)
24
       More than 10 victims                          U.S.S.G. § 2B1.1 (b)(2)(A)
25
                                            2
26
       Misrepresentation of                      2       U.S.S.G. § 2B1.1(b)(9)
27     Religious organization
28     Adjustments

                                          11
     Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 12 of 21 Page ID #:26



 1
       Leadership role                          4             U.S.G. § 3B1.1(a)
 2

 3        Filing False Tax Return

 4     Base Offense Level:                     18           U.S.S.G. § 2T4.1(G)
 5     Specific Offense
       Characteristics
 6
       Criminal income > $10,000               2        U.S.S.G. §2T1.1(b)(1)
 7
     Defendant and the USAO reserve the right to argue that additional
 8
     specific offense characteristics, adjustments, and departures under
 9
     the Sentencing Guidelines are appropriate.         At the time of
10
     sentencing, provided defendant does not violate the terms of the
11
     agreement, the government agrees to recommend that sentences imposed
12
     for mail fraud and filing a false tax return run concurrently.
13
          19.   Defendant understands that there is no agreement as to
14
     defendant’s criminal history or criminal history category.
15
          20.   Defendant and the USAO reserve the right to argue for a
16
     sentence outside the sentencing range established by the Sentencing
17
     Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),
18
     (a)(2), (a)(3), (a)(6), and (a)(7).
19
                          WAIVER OF CONSTITUTIONAL RIGHTS
20
          21.   Defendant understands that by pleading guilty, defendant
21
     gives up the following rights:
22
                a.   The right to persist in a plea of not guilty.
23
                b.   The right to a speedy and public trial by jury.
24
                c.   The right to be represented by counsel –- and if
25
     necessary have the Court appoint counsel -- at trial.           Defendant
26
     understands, however, that, defendant retains the right to be
27

28

                                          12
     Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 13 of 21 Page ID #:27



 1   represented by counsel –- and if necessary have the Court appoint

 2   counsel –- at every other stage of the proceeding.

 3              d.   The right to be presumed innocent and to have the

 4   burden of proof placed on the government to prove defendant guilty

 5   beyond a reasonable doubt.

 6              e.   The right to confront and cross-examine witnesses

 7   against defendant.

 8              f.   The right to testify and to present evidence in

 9   opposition to the charges, including the right to compel the

10   attendance of witnesses to testify.

11              g.   The right not to be compelled to testify, and, if

12   defendant chose not to testify or present evidence, to have that

13   choice not be used against defendant.

14              h.   Any and all rights to pursue any affirmative defenses,

15   Fourth Amendment or Fifth Amendment claims, and other pretrial

16   motions that have been filed or could be filed.

17                                  WAIVER OF VENUE

18        22.   Having been fully advised by defendant’s attorney regarding
19   the requirements of venue with respect to the offenses to which
20   defendant is pleading guilty, to the extent the offenses to which
21   defendant is pleading guilty were committed, begun, or completed
22   outside the Central District of California, defendant knowingly,
23   voluntarily, and intelligently waives, relinquishes, and gives up:
24   (a) any right that defendant might have to be prosecuted only in the
25   district where the offenses to which defendant is pleading guilty
26   were committed, begun, or completed; and (b) any defense, claim, or
27   argument defendant could raise or assert based upon lack of venue
28   with respect to the offenses to which defendant is pleading guilty.

                                          13
     Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 14 of 21 Page ID #:28



 1                         WAIVER OF APPEAL OF CONVICTION

 2        23.   Defendant understands that, with the exception of an appeal

 3   based on a claim that defendant’s guilty pleas were involuntary, by

 4   pleading guilty defendant is waiving and giving up any right to

 5   appeal defendant’s convictions on the offenses to which defendant is

 6   pleading guilty.    Defendant understands that this waiver includes,

 7   but is not limited to, arguments that the statutes to which defendant

 8   is pleading guilty are unconstitutional, and any and all claims that

 9   the statement of facts provided herein is insufficient to support

10   defendant’s pleas of guilty.

11                 LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

12        24.   Defendant agrees that, provided the Court imposes a total
13   term of imprisonment on all counts of conviction of no more than 23
14   years, defendant gives up the right to appeal all of the following:
15   (a) the procedures and calculations used to determine and impose any
16   portion of the sentence; (b) the term of imprisonment imposed by the
17   Court; (c) the fine imposed by the Court, provided it is within the
18   statutory maximum; (d) to the extent permitted by law, the
19   constitutionality or legality of defendant’s sentence, provided it is
20   within the statutory maximum; (e) the amount and terms of any
21   restitution order, provided it requires payment of no more than
22   $22,800,000; (f) the term of probation or supervised release imposed
23   by the Court, provided it is within the statutory maximum; and
24   (g) any of the following conditions of probation or supervised
25   release imposed by the Court: the conditions set forth in General
26   Order 18-10 of this Court; the drug testing conditions mandated by 18
27   U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and drug use
28   conditions authorized by 18 U.S.C. § 3563(b)(7).

                                          14
     Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 15 of 21 Page ID #:29



 1        25.   The USAO agrees that, provided all portions of the sentence

 2   are at or below the statutory maximum specified above, the USAO gives

 3   up its right to appeal any portion of the sentence, with the

 4   exception that the USAO reserves the right to appeal the amount of

 5   restitution ordered if that amount is less than $22,800,000.

 6                      RESULT OF WITHDRAWAL OF GUILTY PLEA

 7        26.   Defendant agrees that if, after entering guilty pleas
 8   pursuant to this agreement, defendant seeks to withdraw and succeeds
 9   in withdrawing defendant’s guilty pleas on any basis other than a
10   claim and finding that entry into this plea agreement was
11   involuntary, then (a) the USAO will be relieved of all of its
12   obligations under this agreement; and (b) should the USAO choose to
13   pursue any charge that was not filed as a result of this agreement,
14   then (i) any applicable statute of limitations will be tolled between
15   the date of defendant’s signing of this agreement and the filing
16   commencing any such action; and (ii) defendant waives and gives up
17   all defenses based on the statute of limitations, any claim of pre-
18   indictment delay, or any speedy trial claim with respect to any such
19   action, except to the extent that such defenses existed as of the
20   date of defendant’s signing this agreement.
21                           EFFECTIVE DATE OF AGREEMENT
22        27.   This agreement is effective upon signature and execution of
23   all required certifications by defendant, defendant’s counsel, and an
24   Assistant United States Attorney.
25                               BREACH OF AGREEMENT
26        28.   Defendant agrees that if defendant, at any time after the
27   signature of this agreement and execution of all required
28   certifications by defendant, defendant’s counsel, and an Assistant

                                          15
     Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 16 of 21 Page ID #:30



 1   United States Attorney, knowingly violates or fails to perform any of

 2   defendant’s obligations under this agreement (“a breach”), the USAO

 3   may declare this agreement breached.        All of defendant’s obligations

 4   are material, a single breach of this agreement is sufficient for the

 5   USAO to declare a breach, and defendant shall not be deemed to have

 6   cured a breach without the express agreement of the USAO in writing.

 7   If the USAO declares this agreement breached, and the Court finds

 8   such a breach to have occurred, then: (a) if defendant has previously

 9   entered guilty pleas pursuant to this agreement, defendant will not

10   be able to withdraw the guilty pleas, and (b) the USAO will be

11   relieved of all its obligations under this agreement.

12        29.   Following the Court’s finding of a knowing breach of this

13   agreement by defendant, should the USAO choose to pursue any charge

14   that was not filed as a result of this agreement, then:

15              a.   Defendant agrees that any applicable statute of

16   limitations is tolled between the date of defendant’s signing of this

17   agreement and the filing commencing any such action.

18              b.   Defendant waives and gives up all defenses based on

19   the statute of limitations, any claim of pre-indictment delay, or any

20   speedy trial claim with respect to any such action, except to the

21   extent that such defenses existed as of the date of defendant’s

22   signing this agreement.

23              c.   Defendant agrees that: (i) any statements made by

24   defendant, under oath, at the guilty plea hearing (if such a hearing

25   occurred prior to the breach); (ii) the agreed to factual basis

26   statement in this agreement; and (iii) any evidence derived from such

27   statements, shall be admissible against defendant in any such action

28   against defendant, and defendant waives and gives up any claim under

                                          16
     Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 17 of 21 Page ID #:31



 1   the United States Constitution, any statute, Rule 410 of the Federal

 2   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

 3   Procedure, or any other federal rule, that the statements or any

 4   evidence derived from the statements should be suppressed or are

 5   inadmissible.

 6          COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 7                                OFFICE NOT PARTIES
 8        30.   Defendant understands that the Court and the United States
 9   Probation and Pretrial Services Office are not parties to this
10   agreement and need not accept any of the USAO’s sentencing
11   recommendations or the parties’ agreements to facts or sentencing
12   factors.
13        31.   Defendant understands that both defendant and the USAO are
14   free to: (a) supplement the facts by supplying relevant information
15   to the United States Probation and Pretrial Services Office and the
16   Court, (b) correct any and all factual misstatements relating to the
17   Court’s Sentencing Guidelines calculations and determination of
18   sentence, and (c) argue on appeal and collateral review that the
19   Court’s Sentencing Guidelines calculations and the sentence it
20   chooses to impose are not error, although each party agrees to
21   maintain its view that the calculations in paragraph 18 are
22   consistent with the facts of this case.        While this paragraph permits
23   both the USAO and defendant to submit full and complete factual
24   information to the United States Probation and Pretrial Services
25   Office and the Court, even if that factual information may be viewed
26   as inconsistent with the facts agreed to in this agreement, this
27   paragraph does not affect defendant’s and the USAO’s obligations not
28   to contest the facts agreed to in this agreement.

                                          17
     Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 18 of 21 Page ID #:32



 1          32.   Defendant understands that even if the Court ignores any

 2   sentencing recommendation, finds facts or reaches conclusions

 3   different from those agreed to, and/or imposes any sentence up to the

 4   maximum established by statute, defendant cannot, for that reason,

 5   withdraw defendant’s guilty pleas, and defendant will remain bound to

 6   fulfill all defendant’s obligations under this agreement.           Defendant

 7   understands that no one –- not the prosecutor, defendant’s attorney,

 8   or the Court –- can make a binding prediction or promise regarding

 9   the sentence defendant will receive, except that it will be within

10   the statutory maximum.

11                            NO ADDITIONAL AGREEMENTS

12          33.   Defendant understands that, except as set forth herein,
13   there are no promises, understandings, or agreements between the USAO
14   and defendant or defendant’s attorney, and that no additional
15   promise, understanding, or agreement may be entered into unless in a
16   writing signed by all parties or on the record in court.
17   ////
18   ////
19
     ////
20
     ////
21
     ////
22
     ////
23

24

25

26

27

28

                                          18
Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 19 of 21 Page ID #:33




                                                  
Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 20 of 21 Page ID #:34




                                                Scanned with CamScanner
Case 8:20-cr-00052-JLS Document 7 Filed 04/15/20 Page 21 of 21 Page ID #:35
